Exhibit 10.1


Obligor #**********
Obligation #**********


PROMISSORY NOTE MODIFICATION AGREEMENT


> THIS PROMISSORY NOTE MODIFICATION AGREEMENT ("Modification") is made and
> entered into on September 25, 2006 but is effective as of September 25, 2006
> by and among Hickok Incorporated (collectively "Borrower") and NATIONAL CITY
> BANK, A NATIONAL BANKING ASSOCIATION ("Bank").
> 
> WHEREAS, Bank agreed to lend Borrower an amount not to exceed the sum of Two
> Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00) ("Loan"),
> which Loan was evidenced by a certain Commercial Note: Revolving Credit dated
> March 27, 2006 in the face amount of Two Million Five Hundred Thousand and
> 00/100 Dollars ($2,500,000.00) (as extended, amended or otherwise modified to
> date, the "Note") (the said Note and any other instrument or document given in
> connection with or to secure the Loan being collectively referred to as "Loan
> Documents").
> 
> WHEREAS, the parties hereto desire to modify the Note as hereinafter provided.
> 
> NOW, THEREFORE, in consideration of the foregoing promises and the covenants
> contained herein, the parties hereto agree as follows:
> 
> 1.        Liability of Borrower.  Borrower hereby ratifies and reconfirms
> Borrower's obligations and all liability to Bank under the terms and
> conditions of the Loan Documents and acknowledges that Borrower has no
> defenses to or rights of set-off against Borrower's obligations and all
> liability to Bank thereunder. Borrower further acknowledges that Bank has
> performed all of Bank's obligations under the Loan Documents.
> 
> 2.        Modification.  (a) The note is hereby modified to extend the
> maturity date from February 28, 2007 to February 28, 2008.
> 
>           (b) The next payment is due October 1, 2006 and monthly thereafter
> as set forth in the above mentioned note. Payments prior to the first
> scheduled payment above have been made as evidenced by the books and records
> of Bank.
> 
> 3.       Ratification of Loan Documents.  The Loan Documents are in all
> respects ratified and confirmed by the parties hereto and incorporated by
> reference herein, and each of the Loan Documents and this Modification shall
> be read, taken and construed as one and the same instrument. Capitalized terms
> used herein and not otherwise defined shall have the meanings given to them in
> the Note. In the event of any conflict between the terms and provisions of
> this Modification and the terms and provisions of the Note, the terms and
> provisions of this Modification shall control.
> 
> 4.         Confession of Judgment.  Borrower hereby authorizes any attorney at
> law to appear in any state or federal court of record in the United States of
> America after the maturity hereof (whether occurring by lapse of time or
> acceleration), to waive the issuance and service of process, to admit the
> maturity of the Note and the amount then appearing due, to confess judgment
> against Borrower in favor of the holder hereof for the amount then appearing
> due, together with interest and costs of suit, and thereupon to release all
> errors and to waive all rights of appeal and stay of execution. No judgment
> shall bar any subsequent judgment. Should any judgment be vacated for any
> reason, this warrant of attorney nevertheless may thereafter be used for
> obtaining additional judgments.
> 
> IN WITNESS WHEREOF, the undersigned have caused this Modification to be
> executed as of the day and year first above written.
> 
> WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
> TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
> WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
> FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER
> FOR RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE
> AGREEMENT, OR ANY OTHER CAUSE.
> 
> 
> 
> 
> 
> Hickok Incorporated
> an Ohio corporation
> 
> By:     /s/   Gregory M. Zoloty    
> Printed Name: Gregory M. Zoloty
> Its: Chief Financial Officer
> 
> 
> 
> 
> 
> 
> 
> NATIONAL CITY BANK, A NATIONAL BANKING
> ASSOCIATION
> 
> By:     /s/   Todd Wade                
> Printed name: Todd Wade
> Its: Vice President



